Citation Nr: 1703596	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to the Veteran's service connected diabetes mellitus.

2. Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to July 1971.

This matter comes before the Board of Veterans Appeals' (Board) from the November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which in pertinent part, denied service connection for hypertension and sleep apnea.

The Veteran contends that his service connected diabetes mellitus aggravated both his hypertension and sleep apnea.  The Veteran appeared at a July 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. The Veteran's hypertension was not present until many years after service and is not related to service.

2. The Veteran's hypertension was not caused by or permanently aggravated by his service connected diabetes mellitus.

3. The Veteran's sleep apnea was not present until many years after service and is not related to service.

4. The Veteran's sleep apnea was not caused by or permanently aggravated by his service connected diabetes mellitus.



CONCLUSION OF LAW

1. The criteria for service connection for hypertension, including as secondary to the Veteran's service connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

2. The criteria for service connection for sleep apnea, including as secondary to the Veteran's service connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

An October 2015 VA examination was secured in connection with the current claims for service connection for hypertension and sleep apnea.  The VA medical opinions are adequate; the VA examiner considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to assisting the Veteran in obtaining evidence has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in August 2013.  The purpose of the August 2013 remand was to obtain VA examinations to determine the etiology of the Veteran's hypertension and sleep apnea.  Upon remand, the Veteran underwent a VA examination in October 2015 for both his sleep apnea and hypertension.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hypertension and sleep apnea disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307 , 3.309(a) (2015).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


V. Analysis

The Veteran contends that his service connected diabetes mellitus aggravated both his hypertension and sleep apnea.  The Veteran was diagnosed with diabetes mellitus in 2008 and has been in receipt of service connected compensation for this disability since May 2010.

Hypertension

The Veteran's service medical records do not contain any references to hypertension.  On entrance examination, his blood pressure was 136/82.  The report of a medical examination conducted in July 1971 for the purpose of his separation from service shows that his blood pressure was slightly lower 134/82.  

There is no evidence that hypertension was manifest within the one year presumptive period after service.  The earliest evidence of hypertension is from many years after service.  In April 2003, the Veteran had higher sustained blood pressure readings of 170/100, 170/100, and 150/98 and began taking medication for hypertension in May 2003.  

In October 2013, the Veteran underwent a VA examination for his hypertension, to include as secondary to his service connection diabetes mellitus.  Regarding direct service connection, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claim in-service injury, event, or illness.  The examiner noted that there is no evidence of hypertension in the veteran's service treatment records and he was not diagnosed until 2003, over thirty years after his military service.  Additionally, the examiner stated that there is no evidence in the medical literature to support the Veteran's contention that exposure to volatile hydrocarbons (petroleum products) are a risk factor or cause of hypertension.  Thereby, direct service connection for hypertension is denied.

In regards to secondary service connection, the October 2013 VA examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of his service connected diabetes mellitus.  The examiner stated that diabetes is not known to directly cause hypertension and although diabetes can aggravate hypertension in some individuals, there is no evidence that the Veteran's hypertension has actually been aggravated.  The Veteran reported no symptoms attributable to his hypertension and reported good control on his current medical regiment.  Additionally, there is no evidence in the record that there has been any difficulty adjusting to the medical regiment for hypertension, no record of any hypertensive complications, and no indication of abnormal kidney function without any decrease in EGFR, increase in BUN, Creat, or evidence of proteinuria.  Therefore, service connection on a secondary basis is not warranted as the evidence of records shows that the Veteran's diabetes mellitus did not cause or aggravate his hypertension.

Sleep Apnea

The Veteran's service medical records are negative for any references to sleep apnea or sleep problems.  

The earliest evidence of sleep apnea is from many years after separation from service.  In December 2006, the Veteran underwent a sleep center evaluation for symptoms of snoring and fatigue.  Thereafter, a January 2007 sleep study was positive for severe obstructive sleep apnea and a formal diagnosis was found.  The Veteran has been treated successfully with a CPAP machine since.

Regarding direct service connection, the Veteran's service treatment records are absent for any complaints or diagnosis of sleep apnea.  Additionally, the Veteran has not claimed that his sleep apnea is related to his military service.  As discussed further below, the October 2013 VA examiner stated that the most likely cause of the Veteran's sleep apnea is his obesity.  Thereby, direct service connection is not warranted.

In regards to secondary service connection, the October 2013 VA examiner opined that the Veteran's sleep apnea was not caused by or aggravated by his diabetes mellitus.  There is no indication in the medical literature that diabetes mellitus is a cause of sleep apnea as sleep apnea is a mechanical obstruction of the upper airways.  The examiner noted that the most common cause of sleep apnea is obesity and the Veteran's private medical records show that he has chronically been overweight with a weight of 261 pounds in May 2003 and a most recent weight of 237 pounds in December 2012.  Therefore, the examiner opined that the most likely cause of the Veteran's sleep apnea is obesity and not his diabetes mellitus.

As to the issue of aggravation, the examiner stated that there is not likely any pathophysiological mechanism by which diabetes mellitus would aggravate sleep apnea.  The examiner noted that the circumstances regarding the Veteran's January 2010 incident of increased respiratory difficulty did not involve either his diabetes or sleep apnea.  The Veteran's private medical records indicate that he was admitted to a hospital with complaints of chest pain and dyspnea.  The Veteran experience diminished oxygen saturation levels that spontaneously improved.  It was ultimately felt that the Veteran's symptoms were due to some type of viral infection and, in February 2010, a pulmonary consultant did not attribute any of his symptoms or findings to his sleep apnea.  
The Veteran also contends that he had to adjust his diabetes mellitus management due to breathing problems.  However, a review of the records shows that the only adjustment was temporarily stopping his diabetes mellitus medication because of a required injection of contrast media for a medical test.  The examiner stated that this is standard protocol and in no way involved his sleep apnea or implies that there was any problem with his diabetic control. 

Finally, there is no evidence in the record to support the Veteran's assertion that he must use a CPAP machine because of his diabetes.  The Veteran was using a CPAP for three years prior to his January 2010 hospital admission for chest pain and for at least one year prior to his diabetes diagnosis.  Furthermore, the Veteran stated that he did not believe his sleep apnea has been any worse since January 2010.  Therefore, entitlement to service connection for sleep apnea as secondary to his service connected diabetes mellitus is not warranted as the evidence of record does not show that the Veteran's sleep apnea was caused or aggravated by his diabetes mellitus.


ORDER

1. Entitlement to service connection for hypertension is denied.

2. Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


